DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is not clear where the topsheet is physically incorporated into the structure. The structural location should be clarified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11, 13-15, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Pub. No. 2005/0267429 A1) (hereinafter “Cohen”) in view of Kawaguchi (JP 04-161154 A) (hereinafter “Kawaguchi”), and optionally Komatsu et al. (U.S. Pub. No. 2005/0256475 A1) (hereinafter “Komatsu”) OR claims 1-8, 11, 13-17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Kawaguchi, Aziz et al. (U.S. Statutory Registration H1670) (hereinafter “Aziz”), and optionally Komatsu.
Regarding claims 1-3, 6-8, 13-15, and 17, Cohen teaches an absorbent article comprising a topsheet (All Figs. [12]), a backsheet (not pictured) [0058, 0076], an absorbent core (All Figs. [12]) between the topsheet and the backsheet [0055-0058], and an acquisition/distribution transfer system for preventing rewet comprising at least one layer, wherein the system comprises a first layer/material (All Figs. [20]) of a three-dimensional apertured material, such as a nonwoven or preferably a polyethylene film, having conical pores (All Figs. [22]) with truncated apices (All Figs. [24]) (apertured protuberances having continuous sidewalls) [0024-0025] forming a first side, the pores extending to the main/primary plane (second side) surrounded by land areas (All Figs. [26]), wherein the apices facing toward the topsheet/user, which are intended to provide a space below the primary topsheet plane allowing more time to manage the excess liquid than the prior art where the apices are facing toward the absorbent core [0023, 0029, 0033-0038] and comprises a basis weight of 25-100 gsm [0013-0014, 0017], wherein a second material (All Figs. [30]) is laminated to the primary plane/land areas of the first material and may be a spunbond nonwoven with a basis weight of 15 gsm [0043], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.  Regarding the film basis weight, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
However, Cohen does not teach the number of pores/protuberances per linear inch.
Kawaguchi teaches an absorbent article, comprising a topsheet (All Figs. [7]) and an absorbent core (All Figs. [2]) having therebetween a second/intermediate sheet (All Figs. [8]) comprising a plurality of duct-like protrusions (All Figs. [10]) which space the top layer from the absorbent core, holding the space by resisting applied pressure, allowing the recesses formed between the protrusions to receive and manage excess liquid and preventing liquid return. The number of protrusions per inch is preferably in the range of 10 to 25, which is prima facie obvious overlapping/within with the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for a similar invention comprising a number of spacing, pressure resistive, liquid transferring ducts within the claimed range. One of ordinary skill in the art would have been motivated to look to the art for similar inventions when specific numbers are unstated.
Regarding the compressibility, although Cohen does not disclose a compressibility, the claimed properties are deemed to be inherent to the structure in the prior art since the Cohen teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Furthermore, Komatsu teaches an absorbent article having a first layer with a low compressibility, wherein the film comprises a basis weight within or near the range claimed (Table 1), with the lowest basis weight film having the smaller holes having the smallest compressibility (Table 1), wherein the lesser compression allows the walls to maintain their shape such that irritation is not felt and allows for rapid passing of liquids [0015, 0044, 0050], and formed slightly differently from a compressible three-dimensionally formed film, such as comprising HDPE as opposed to LDPE [0065-0069], wherein resistance to compression is substantially maintained over a range of 0.5 
Alternatively, regarding claims 1-3, 6-8, and 13-15 and regarding claims 4, 9, and 16, Cohen teaches a single-layer embodiment comprising only the apertured material, preferably a polyethylene film, wherein the apertured material comprises basis weight of 35-50 gsm.
Aziz teaches a fluid managing composite nonwoven-film material, wherein a nonwoven is attached/embedded to the land areas on the female side of an apertured formed film, wherein the nonwoven can be formed similarly to Cohen having a basis weight of 18 to 22 g/sq.m (col. 4, lines 60-65), but preferably when the nonwoven has a lighter weight of 8 to 12 g/sq.m, which allows use with a lighter weight film such that it behaves like a single sheet of material (col. 5, lines 6-13). The film is disclosed to comprise a thickness of 0.0025-0.0051 inches and a preferred density of 0.91-0.92 g/cm3 (col. 5, lines 39-54), which gives the unaltered film a calculated basis weight range of about 22.8-46.9, which would inherently be lowered upon vacuum forming that thins and removes material.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the embedded composite formed film/nonwoven as the single layer ADL material of Cohen, the non-woven having a weight of 8-12 gsm and the film having a weight of less than 42 gsm. One of ordinary skill in the art would have been motivated to use a composite comprising preferred lightweight materials that behaves like a single sheet of material but substantially maintains the same properties (col. 5, lines 6-13).
Regarding claims 11 and 19, Cohen teaches the use of a nonwoven topsheet [0055, 0073].

Claims 9, 12, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Kawaguchi, and optionally Aziz and/or Komatsu, as applied to claims 6 and 17 above, further in view of McBride (U.S. Pub. No. 2004/0019340 A1) (hereinafter “McBride”).
Regarding claims 9, 12, 18, and 20, Cohen does not teach the topsheet is any material other than a nonwoven and in the event that Cohen does not teach attachment of the topsheet to the acquisition distribution layer.
McBride teaches a topsheet in use with an acquisition distribution layer, wherein the topsheet is preferably bonded to the acquisition distribution layer, and may be formed from an apertured formed film, nonwoven, apertured nonwoven, or perforated composite nonwoven and film (laminate) [0034].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a topsheet bonded to the acquisition distribution layer, wherein the topsheet may be any one of an nonwoven, formed film, or laminate. One of ordinary skill in the art would have been motivated to better secure the ADL to the topsheet and use any known configuration of a topsheet in the prior art [McBride, 0034].

Claims 1-3, 5-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glaug et al. (U.S. Pub. No. 2001/0027302 A1) (hereinafter “Glaug”) in view of Cohen, and optionally Komatsu.
Regarding claims 1-3, 5-8, 12-15, and 17, Glaug teaches an absorbent article comprising a topsheet and backsheet having interposed therebetween an absorbent core, wherein between the topsheet and an absorbent core is a dual-layer fluid acquisition system [0025], which comprising adhesively bonded first/uppermost layer (All Figs. [62]) and second/lowermost layer (All Figs. [64]) [0052], which are then further secured/bonded to the topsheet and absorbent core [0054-0055], wherein the uppermost/first sheet is a three-dimensionally formed film comprising a plurality of conical 
However, Glaug does not teach the conical apertures as oriented toward the topsheet/user such that the nonwoven is bonded to the flat land areas between the apertures.
Cohen teaches an acquisition/distribution transfer system for preventing rewet comprising at least one layer, wherein the system comprises a first layer/material (All Figs. [20]) of a three-dimensionally apertured polyethylene film, having conical pores (All Figs. [22]) with truncated apices (All Figs. [24]) (apertured protuberances having continuous sidewalls) [0024-0025] forming a first side, the pores extending to the main/primary plane (second side) surrounded by land areas (All Figs. [26]), wherein the apices facing toward the topsheet/user, which are intended to provide a space below the primary topsheet plane allowing more time to manage the excess liquid than as set forth by conventional wisdom, wherein the apices are facing toward the absorbent core [0023, 0029, 0033-0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a three-dimensionally formed film as comprising its conical apertures as oriented toward the user, such 
Regarding claims 10-12 and 18-20, Glaug teaches the topsheet may be formed from a variety of textile-like (formed) films or nonowovens [0040-0041], wherein the topsheet of U.S. Patent No. 4,324,246 incorporated by reference teaches an apertured formed film having an inner layer of fibers adhesively secured thereto (a laminate) (abstract).
Regarding the compressibility, although Glaug/Cohen do not disclose a compressibility, the claimed properties are deemed to be inherent to the structure in the prior art since the Glaug/Cohen teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Furthermore, Komatsu teaches an absorbent article having a first layer with a low compressibility, wherein the film comprises a basis weight within or near the range claimed (Table 1), with the lowest basis weight film having the smaller holes having the smallest compressibility (Table 1), wherein the lesser compression allows the walls to maintain their shape such that irritation is not felt and allows for rapid passing of liquids [0015, 0044, 0050], and formed slightly differently from a compressible three-dimensionally formed film, such as comprising HDPE as opposed to LDPE [0065-0069], wherein the resistance to compression is substantially maintained over a range of 0.5 to 50 g/cm2 (0.007 to 0.71 psi) [0053], wherein an exemplary compressibility is 21.8% (which is measured from the maximum pressure, which is greater than that the claimed invention, and a starting pressure lower than the current invention [0048], meaning an the compressibility from 0.21 to 0.61 psi as claimed is likely within or near the claimed range).

Claims 4, 9, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glaug in view of Cohen, optionally Komatsu, as applied to claims 1, 6, & 13, above, further in view of Aziz and Merz (U.S. Patent No. 4,995,930 A).
Regarding claims 4, 9, and 16, Glaug/Cohen(/Komatsu) do not teach the plurality of continuous (spunbond) fibers are embedded into the land areas at the bond sites.
Aziz teaches a fluid distributing nonwoven-film composite, wherein composite demonstrates securing the continuous fiber nonwoven structure to the land areas of the formed film by at least partial embedding, forming an integral connection (col. 6, lines 1-2 & 40-47), which is the preferred embodiment over adhesive attachment (col. 6, lines 9-20).
Merz teaches laminating a nonwoven to the land areas of a formed film (Fig. 2), wherein bonding is enacted while the film is in the thermoplastic condition (col. 1, lines 54-60) forming a strong bond as opposed to adhesive bonding (col. 1, lines 20-27).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a securely bonded connection by at least partially embedded a plurality of the continuous fibers of the nonwoven in the land areas of the film. One of ordinary skill in the art would have been motivated to provide a preferred integral bonding method for a composite nonwoven-film (Aziz; col. 6, lines 40-47), wherein the bonding method does not require adhesive that may block up holes (Merz; col. 1, lines 20-27).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 7, 10-13, & 16-18 of U.S. Patent No. 10,258,517 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the only missing element not in the currently claimed invention is a rewet value, but are otherwise essentially the same.
The only exception being the embedded into land areas claims 4, 9, and 16, which would be rejected in view of Aziz and Merz as recited above.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 8, 11-14, & 17-20 of U.S. Patent No. 10,500,010 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the only missing element not in the currently claimed invention is a rewet value, but are otherwise essentially the same.
The only exception being the embedded into land areas claims 4, 9, and 16, which would be rejected in view of Aziz and Merz as recited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Norimoto (JP 2012-005744 A) teaches a three-dimensionally apertured second/acquisition layer (between the topsheet and the absorber layer) comprising a thin film having a basis weight of 15-30 gsm [0034].
Amano (U.S. Pub. No. 2017/0112688 A1) teaches a three-dimensionally apertured second/acquisition layer (between the topsheet and the absorber layer) comprising a laminate of a nonwoven and plastic film.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 10th, 2021